         Case 1:18-cv-01533-RA Document 47 Filed 04/27/20 Page 1 of 1


                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 4/27/2020


OSTROLENK FABER LLP,

                             Plaintiff,
                                                               No. 18-CV-1533 (RA)
                        v.
                                                                        ORDER
PAUL J. LAGASSEY,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On January 2, 2020, the Court construed Defendant’s motion as one to compel

arbitration and granted that motion. Dkt. 46. Staying the case pending the completion of

arbitration, the Court ordered the parties to provide an update on the status of arbitration

on or before April 15, 2020. To date, however, the Court has not received that update.

Therefore, no later than May 1, 2020, the parties shall submit a joint letter informing the

Court as to the status of arbitration.

         Plaintiff shall provide a copy of this order to Defendant.

SO ORDERED.

Dated:     April 27, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
